  Case: 4:18-cv-00675-CDP Doc. #: 36 Filed: 07/12/19 Page: 1 of 2 PageID #: 99



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DONALD COHEN,                                )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 4:18-CV-675 CDP
                                             )
CHARLES W. CHASTAIN, III,                    )
                                             )
       Defendant.                            )

                    STIPULATION FOR DISMISSAL WITH PREJUDICE

       The Parties, Plaintiff Donald Cohen (“Plaintiff”) and Defendant Charles W. Chastain, III’s

(“Defendant”), through their respective counsel and pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure, hereby stipulate that all claims and causes of actions of Plaintiff’s

Complaint are to be dismissed with prejudice. Each party will bear their own costs and own

attorney fees.

Respectfully submitted,

SCHOTTEL & ASSOCIATES, P.C.                          ECKENRODE-MAUPIN

BY: s/James W. Schottel, Jr.                         BY: s/ J. Thaddeus Eckenrode
       James W. Schottel, Jr. #51285MO                      J. Thaddeus Eckenrode #31080MO
       906 Olive St., PH                                    Alejandro S. Valdez #68528MO
       St. Louis, MO 63101                                  11477 Olde Cabin Rd., Ste. 110
       (314) 421-0350                                       St. Louis, MO 63141
       (314) 421-4060 facsimile                             (314) 726-6670
       jwsj@schotteljustice.com                             (314) 726-2106 Facsimile
                                                            jte@eckenrode-law.com
       Attorney for Plaintiff                               sdm@eckenrode-law.com
       Donald Cohen
                                                            Attorneys for Defendant
                                                            Charles W. Chastain, III
 Case: 4:18-cv-00675-CDP Doc. #: 36 Filed: 07/12/19 Page: 2 of 2 PageID #: 100



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, the foregoing was filed electronically with the Clerk
of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              J. Thaddeus Eckenrode
                                              jte@eckenrode-law.com

                                              Alejandro S. Valdez
                                              asv@eckenrode-law.com

                                              Attorneys for Defendant
                                              Dr. Charles W. Chastain, III
                                              1F




                                              s/James W. Schottel, Jr.




                                                   2
